Citation Nr: 0031809	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling.  

3.  Determination of a proper initial rating for degenerative 
joint disease of the left and right knees, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1982.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which granted increased 30 percent ratings for the 
veteran's service-connected left and right knee disabilities, 
and which granted service connection for bilateral arthritis 
of the knees and assigned a 20 percent evaluation for that 
disability.  In addition, entitlement to TDIU benefits was 
denied.  The veteran filed a timely appeal with respect to 
the foregoing, contending in substance that the severity of 
his service-connected knee disabilities warranted ratings in 
excess of those currently assigned, and that his service-
connected disabilities essentially precluded him from 
obtaining or retaining gainful employment.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  Neither the veteran's left nor right knee is objectively 
shown to be ankylosed.  

3.  The veteran's left knee disorder is objectively shown to 
be productive of not more than symptomatology most consistent 
with moderate recurrent subluxation or lateral instability, 
with objective evidence of functional impairment due to pain 
and weakness.  

4.  The veteran's right knee disorder is objectively shown to 
be productive of not more than symptomatology most consistent 
with moderate recurrent subluxation or lateral instability, 
with objective evidence of functional impairment due to pain 
and weakness.  

5.  The veteran is objectively shown to have degenerative 
changes in both knees by X-ray.  

6.  The veteran's service-connected disabilities are not 
shown to be so disabling as to preclude him from securing or 
following substantially gainful employment in keeping with 
his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
30 percent for the veteran's left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000).  

2.  The criteria for assignment of an evaluation in excess of 
30 percent for the veteran's right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000).  

3.  The criteria for assignment of an initial rating in 
excess of 20 percent for the veteran's degenerative joint 
disease in the left and right knees have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010 (2000).  

4.  The requirements for a total disability rating for 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1-4.14, 
4.16, 4.18 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran presently contends that his service-connected 
left and right knee disorders are more severe than reflected 
by the currently assigned 30 percent evaluations.  In 
addition, the veteran maintains that the severity of his 
bilateral degenerative changes of the knees is greater than 
reflected by the initially assigned 20 percent evaluation.  
In such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to those claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for equitable resolutions of the issues on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for what was then 
characterized as residuals of a left partial medial 
meniscectomy and residuals of a right medial meniscectomy was 
granted by a May 1983 rating decision.  Noncompensable 
evaluations were assigned, effective from November 6, 1982.  
By an August 1984 rating decision, an increased 10 percent 
rating was assigned for the veteran's left knee disorder, 
effective from February 23, 1984.  By an August 1987 rating 
decision, an increased 10 percent evaluation was assigned for 
the veteran's right knee disability, effective from January 
27, 1987.  

In November 1997, the veteran filed a claim for increased 
ratings for his left and right knee disabilities.  By a 
rating decision of June 1998, the veteran was assigned an 
increased 30 percent evaluation for his left knee disorder.  
In addition, service connection for arthritis of both knees 
was granted, and a 20 percent evaluation was assigned.  At 
that time, it was determined that the 20 percent evaluation 
would confer a greater benefit upon the veteran, rather than 
separate 10 percent evaluations for each knee.  Those ratings 
were effective from November 17, 1997.  

In July 1998, a letter was received from the veteran's 
attorney stating that the contentions made in the original 
claim submitted in November 1997 were still in effect, and 
that the veteran now wished to be considered for entitlement 
to TDIU benefits.  By an April 1999 rating decision, an 
increased 30 percent evaluation was assigned for the 
veteran's service-connected right knee disability, and the 
ratings with respect to the left knee disability and for the 
degenerative changes of the knees were continued.  In 
addition, the veteran's claim for entitlement to TDIU 
benefits was denied.  This appeal followed.  

Clinical treatment records dating from July 1996 through 
March 1999 show that in July 1996, the veteran underwent a 
left knee arthroscopy with partial medial meniscectomy with 
chondroplasty of the medial femoral condyle with debridement 
of the patellofemoral joint.  At the time of admission, the 
veteran was noted to have had a long history of bilateral 
knee pain, on the left greater than on the right, and he 
reported having used a cane for the past 12 or 13 years.  MRI 
results showed the presence of complex medial meniscus 
posterior horn tear and medial joint arthritis.  Following 
the left knee arthroscopy, the veteran was noted to have 
tolerated the procedure well, and underwent physical therapy.  

Afterwards, the veteran was generally shown to have medial 
joint line tenderness bilaterally with medial patellar 
tenderness.  He was also noted to complain of general 
bilateral knee pain which was controlled with Motrin, and of 
locking and catching in his knees.  In addition, the veteran 
was found to have early degenerative changes in his knees, on 
the left greater than on the right.  In October 1998, the 
veteran was noted to use bilateral canes and leg braces which 
he had obtained through a private physician.  In December 
1998, the veteran was found to have from 0 degrees of 
extension to 120 degrees of flexion in both knees.  He was 
observed to continue to use braces and crutches.  In 
addition, following a "synvisc series" of treatment, the 
veteran's bilateral knee pain was noted to have decreased 
substantially.  

The veteran underwent a VA rating examination in March 1998.  
The report of that examination shows that the veteran 
indicated that he continued to experience pain and swelling 
from the time of his injury, and which had increased in 
severity over time.  According to the veteran, he experienced 
chronic sharp pains and a constant ache in both knees, and 
his left knee "went out" from two to three times per week.  
He also complained of experiencing stiffness during cold 
weather, and of instability which would occur from once or 
twice per week to a daily basis.  The veteran reported that 
such symptoms would be accompanied by easy fatigability and 
poor endurance.  The veteran further indicated that he had 
been advised to engage in an exercise routine by his physical 
therapist, but that he found such exercise to be difficult in 
light of his increasing weight.  The veteran stated that he 
would experience flare-ups of pain and stiffness in the 
morning, and that his symptoms would be triggered or 
exacerbated by prolonged standing or any increased activity.  
He reported that he used braces on his legs until stopped 
from doing so by the VA orthopedic department.  The veteran 
did not use crutches, but did use a cane on a regular basis.  
He had most recently undergone surgery on the left knee in 
August 1996 and on the right knee in February 1997.  No 
episodes of subluxation or dislocation were documented, but 
the veteran did have chronic weakness and "going out."  The 
veteran claimed that his knee problems resulted in diminished 
capacity to perform his duties as a tattoo artist, that he 
had to discontinue riding his motorcycle, and that he could 
no longer run five miles as he could prior to 1992.  
The veteran also reported being unable to bowl or to perform 
activities outside of his house.  

On examination, the veteran's knees were characterized as 
"boggy" in appearance without any redness or swelling  
Surgical scars were noted, but were nontender and did not 
involve keloid formations.  Range of motion bilaterally was 
from 0 degrees of extension to 110 degrees of flexion.  Pain 
was noted at the outer limits of range of motion, and 
crepitus was present.  MRI results showed posterior horn 
medial meniscus complex tearing on the left, with joint 
effusion and degenerative cyst of the proximal tibia.  The 
veteran had previously been advised that he would eventually 
require total knee replacement surgery.  The examiner 
concluded with an impression of medial meniscal complex tear 
on the left, repaired, with previous meniscal tearing on the 
right.  The examiner also noted the presence of bilateral 
early degenerative joint disease.  

The veteran underwent an additional VA rating examination in 
October 1998.  The report of that examination shows that the 
veteran complained of experiencing problems sitting because 
he had to keep his knees extended due to pain.  A review of 
the veteran's clinical treatment records disclosed that he 
was recommended to undergo Synvisc injections in the future, 
physical therapy, weight loss, exercise, long forearm 
crutches, and to receive a handicapped sticker for his 
vehicle.  The veteran stated that his bilateral knee 
disability was the only problem that precluded him from 
working.  The examiner noted that the veteran had previously 
undergone two surgeries in each knee.  Since the March 1998, 
the veteran had not undergone any further surgery, but did 
receive bilateral hinged braces from a private physician.  
The veteran reported experiencing increased pain and swelling 
in his right leg, and indicated that he would awaken some two 
to three times each night due to pain.  The veteran claimed 
that during a recent visit to a local zoo, he became fatigued 
to the point that he had to use a wheelchair after walking 
for half a block.  According to the veteran, he would have to 
lie prone after sitting for more than 30 to 45 minutes.  

On examination, there was some tenderness medially and 
laterally beside both kneecaps in addition to marked 
crepitus.  There was no anterior-posterior or lateral 
instability, however there was a positive McMurray's test on 
the left.  Range of motion was from 0 to 118 degrees on the 
left and from 0 to 108 degrees on the right.  Further motion 
was rendered impracticable due to pain.  The veteran used 
forearm crutches and braces when walking.  He was able to 
maintain an 'average' pace and did not limp.  Without his 
braces, the veteran walked fairly 'wide-based' and slowly 
with some antalgic quality.  The veteran was apparently 
unable to squat due to his knee problems.  The examiner 
concluded with relevant diagnoses of bilateral degenerative 
joint disease in the knees (chondromalacia), and status-post 
bilateral medial meniscus tears and meniscectomies.  The 
examiner went on to note the veteran's reported difficulty 
sitting, standing, and walking for prolonged periods of time, 
and pain and weakness on use.  

The veteran's left and right knee disabilities are rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under 
that diagnostic code, slight recurrent subluxation or lateral 
instability warrants assignment of a 10 percent evaluation.  
A 20 percent evaluation is contemplated for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5257, is warranted for severe recurrent 
subluxation or lateral instability.  Id.  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000), where flexion of the leg is limited to 60 degrees a 
noncompensable evaluation is assigned.  Limitation of flexion 
to 60 degrees is the threshold of functional impairment for 
consideration of a disability rating based on limitation of 
motion of the leg under Diagnostic Code 5260.  Further, under 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000), a 
noncompensable evaluation is assigned where extension is 
limited to 5 degrees.  Under Diagnostic Code 5261, a 5-degree 
limitation of extension of the knee is the threshold of 
functional impairment for consideration of a disability 
rating under that code.  In the present case, the veteran is 
objectively shown to have bilateral range of motion in his 
knees of not less than from 0 to 108 degrees at the most 
restricted.  Accordingly, he would not be entitled to 
consideration of a disability rating based on limitation of 
motion.  

Under Diagnostic Code 5257, however, the veteran is 
objectively shown to experience symptomatology most 
consistent with moderate recurrent subluxation or lateral 
instability.  He has reported that his knees have "given 
out" and that he is required to lie prone after only 
relatively short periods of activity including standing, 
walking, or sitting.  On examination, however, the veteran's 
primary symptomatology was shown to involve pain and 
tenderness in his knees.  He did have limitation of motion 
due to pain and weakness as noted above, but there was no 
anterior-posterior, or lateral instability.  The Board finds 
that the veteran's symptomatology with respect to any 
recurrent subluxation or lateral instability is not more than 
"moderate" as set forth in Diagnostic Code 5257, taking 
into account his use of braces and other assistive devices.  

However, the Board also notes that the veteran's primary 
functional limitation appears to be the result of pain on use 
of both knees.  In that regard, the veteran was unable to 
have flexion beyond 110 degrees due to pain and weakness.  
Therefore, the Board finds that after taking functional 
limitation due to pain and weakness into consideration, the 
veteran's overall symptomatology with respect to each knee 
most closely approximates severe recurrent subluxation or 
lateral instability.  Accordingly, the Board finds that the 
currently assigned 30 percent disability evaluations assigned 
for each knee are appropriate, and that the preponderance of 
the evidence weighs against assignment of higher evaluations 
under any other diagnostic code.  The Board also recognizes 
that the veteran has been found to suffer from degenerative 
joint disease of both knees.  However, such disorder 
constitutes a separate disability and will be discussed 
below.  

With respect to the veteran's bilateral degenerative joint 
disease in the knees, the Board observes that such issue has 
been addressed by the VA General Counsel outlined in 
VAOPGPREC 23-97 and VAOPGPREC 9-98.  By those opinions, the 
VA General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, 5010, and 5257.  The General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  (VAOPGPREC 23-97).  
Further, by VAOPGPREC 9-98, the General Counsel determined 
that even in situations in which the claimant technically has 
full range of motion, but where the motion is inhibited by 
pain, a compensable rating for arthritis under Diagnostic 
Codes 5003 and 5010 and 38 C.F.R. § 4.49 (2000) would still 
be available.  

Here, as noted, service connection for degenerative joint 
disease of the knees was granted by a June 1998 rating 
decision.  A 20 percent evaluation was assigned, effective 
from November 17, 1997.  In the RO's decision, it was 
explained that the single 20 percent rating conferred a 
greater benefit upon the veteran than would the assignment of 
separate 10 percent evaluations.  The veteran has filed a 
timely appeal, contending that the severity of his arthritis 
warrants an evaluation in excess of 20 percent.  

The evidence as discussed above shows that the veteran was 
diagnosed with mild or early degenerative joint disease.  He 
was shown to experience pain and limitation of motion due to 
the arthritis.  However, the degenerative joint disease was 
not characterized as severe.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5002, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative changes are to 
be rated as follows:  Where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent evaluation is warranted.  A 20 
percent evaluation is contemplated where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  

As noted, the veteran is currently assigned the highest 
rating (20 percent) available under the relevant evaluative 
criteria for degenerative arthritis.  Separate 10 percent 
evaluations for each knee would not result in any greater 
benefit.  Moreover, assignment of separate 20 percent 
evaluations for each knee would constitute pyramiding, and 
hence, would not be allowed.  See generally, 38 C.F.R. § 4.14 
(2000).  In the present case, the veteran is currently 
assigned the maximum allowable disability rating for his 
degenerative joint disease of the knees.  Such rating takes 
into account his functional limitations attributable to such 
degenerative arthritis.  Other symptoms, including functional 
limitation due to pain and recurrent subluxation and lateral 
instability are rated separately under Diagnostic Code 5257, 
and are also assigned the highest rating available under 
those evaluative criteria.  Here, the veteran would not be 
entitled to a higher evaluation under any other diagnostic 
code, and any functional limitations due to pain and/or 
weakness have been taken into consideration in the decisions 
to assign the current disability ratings.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claims for evaluations in 
excess of 30 percent for his knees, and in excess of 20 
percent for his degenerative joint disease of the knees.  
Accordingly, the benefit of the doubt doctrine is not 
applicable, and his claims are therefore denied.  

II.  TDIU

The veteran now maintains that he is currently unemployable 
due to his service-connected bilateral knee disabilities, now 
assigned a combined 70 percent disability rating, effective 
from July 13, 1998.  Therefore, the veteran contends that he 
should be entitled to receive a total disability rating based 
on individual unemployability (TDIU) due to his service-
connected disabilities.  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, where 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  However, it is provided that if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  Disabilities of one or both lower 
extremities, including the bilateral factor, if applicable.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  The issue of 
unemployability must be determined without regard to 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2000).  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

As discussed more fully above, the veteran is currently 
service-connected for left and right knee disorders, each 
assigned 30 percent disability evaluations, and is assigned a 
20 percent disability rating for degenerative joint disease 
of the knees, with a combined 70 percent disability rating.  
The veteran's service-connected disabilities are currently 
evaluated at the maximum level under the relevant diagnostic 
codes.  The Board is satisfied that the veteran's 
disabilities are correctly evaluated for purposes of 
determining whether unemployability exists, and that based on 
the evidence of record, his overall disability picture does 
not entitle him to schedular evaluations in excess of those 
currently assigned.  While the veteran does meet the 
individual disability requirement for TDIU, the Board finds 
that he is not unemployable due to service-connected 
disabilities.  

As noted, the Board acknowledges that the veteran is not 
currently employed on more than a very limited basis as a 
tattoo artist.  However, while he has stated to his treating 
and examining physicians on numerous occasions that his 
bilateral knee disabilities have precluded him from obtaining 
or retaining gainful employment, any such unemployability is 
not shown by the objective medical evidence to be the result 
of such disabilities.  In conjunction with the October 1998 
VA rating examination, the veteran underwent a social and 
industrial survey at that time.  The report of that social 
and industrial survey shows that the veteran was being 
treated for a variety of psychiatric and physical disorders.  
However, his only service-connected disabilities involve his 
knees.  

The veteran reported that he experienced limited mobility due 
to his knee disabilities, and that he was in the process of 
buying a house which he was then remodeling in order to 
accommodate his decreased mobility.  He also indicated that 
he had begun his own tattoo business and that while he had 
previously worked some 60-70 hours per week, his bilateral 
knee pain and limited mobility precluded him from working any 
longer.  He stated that his wife continued working with the 
tattoo business.  The veteran indicated that he had worked 
primarily in a seated position, but that he was no longer 
able to sit for extended periods, and would have to lie down 
to ease his pain.  According to the veteran, he would 
typically arise at 10 or 11 a.m., and had become a "house 
husband" taking responsibility for housework, laundry, and 
cooking.  He indicated that he enjoyed performing such tasks, 
and that he was able to drive his car.  The veteran indicated 
that he had a motorcycle, and inquired as to the availability 
of any adaptive devices for that vehicle.  

The veteran stated that he enjoyed attending stock car races, 
and offered that he had not been fishing that year, but that 
he wanted to go fishing in the coming year.  The examiner 
observed that the veteran claimed to be unable to work any 
longer, even though his job as a tattoo artist involved 
sitting down.  Even though the veteran claimed to be unable 
to work as a tattoo artist, the examiner noted that he was 
still able to remodel his house, perform housework including 
laundry and cooking, and was able to drive his automobile and 
motorcycle.  The examiner found that the veteran's mobility 
was definitely limited, but he questioned whether the veteran 
was totally unable to pursue employment of any sort.  

In April 2000, a letter was received from the veteran's 
attorney stating that a progress note dated in March 2000 
from the veteran's treating VA physician was attached.  The 
veteran's attorney requested that the veteran be scheduled to 
undergo an additional rating examination conducted by the 
treating VA physician in order that he could expound on his 
finding that the veteran was unable to work.  

However, rather than showing the veteran to be unable to 
work, the attached "progress note" of March 2000 indicates 
that the veteran had requested a statement of his ability to 
work.  According to the veteran's treating physician, the 
veteran could return to work at that time.  The diagnoses 
listed on the form only indicated mild arthritis of both 
knees.  In a section reserved for "remarks," the treating 
physician indicated that there were "0 restrictions."  No 
additional information was contained on the progress note.  

The Board has considered the foregoing, in addition to the 
allegations made by the veteran's attorney to the effect that 
the VA has not complied with its duty to assist the veteran, 
and that he should be scheduled to undergo an additional VA 
rating examination, and finds that such assertions are not 
supported by the evidence of record.  With respect to 
contentions that the veteran should be scheduled to undergo 
an additional VA rating examination on the basis of the March 
2000 progress note, the Board finds that such action is not 
warranted.  The veteran's attorney has argued that the 
veteran's treating physician indicated that he was unable to 
work due to his service-connected disability, and that a more 
thorough examination should be scheduled to expound on the 
treating physician's findings.  

The Board notes, however, that the assertions made by the 
veteran's attorney are directly contraindicated by the 
statements contained within the March 2000 progress note.  
Rather than stating that the veteran was unemployable as 
suggested by his attorney, the treating physician 
specifically indicated that the veteran was able to return to 
work, that he had mild arthritis in both knees, and that he 
had "0 restrictions."  Such medical evidence directly 
contraindicates any assertion by the veteran that he is 
unable to work due to his service-connected bilateral knee 
disabilities.  

Further, the veteran was afforded an industrial and social 
survey in addition to two VA rating examinations.  The 
results contained in the industrial and social survey were 
not inconsistent with the results contained within the VA 
rating examinations, and generally showed the veteran to have 
a definite impairment in mobility, but still able to engage 
in activities he enjoyed, such as remodeling his house, 
engaging in housework, and driving vehicles.  The Board finds 
that in view of the objective evidence of record, referral of 
the case back to the RO for additional development is not 
warranted.  In this regard, the Board recognizes that the 
clinical treatment records show that the veteran has reported 
that he has to lie down after sitting, standing, or walking 
for any extended period, and that he is thereby precluded 
from working in any gainful capacity.  

However, such notations as reflected in the clinical 
treatment records only indicate a subjective medical history 
as reported by the veteran, which is not supported by 
objective medical evidence.  The Board finds that the 
objective medical evidence, therefore, does not disclose the 
presence of an overall disability picture to the degree of 
severity as reported by the veteran.  The October 1998 social 
and industrial survey and the March 2000 progress note 
received from the veteran's treating physician strongly 
suggest that while he has limited mobility, the veteran is 
not unemployable due to service-connected knee disabilities.  
The Board concludes, therefore, that the veteran is not shown 
to be precluded from all types of substantially gainful 
employment by reason of his service-connected disabilities.  
Accordingly, the Board finds that he is not entitled to a 
total disability evaluation based on individual 
unemployability.  



ORDER

Entitlement to assignment of an evaluation in excess of 30 
percent for a left knee disorder is denied.  

Entitlement to assignment of an evaluation in excess of 30 
percent for a right knee disorder is denied.  

The initially assigned 20 percent evaluation for the 
veteran's degenerative joint disease of the left and right 
knees is appropriate, and entitlement to assignment of an 
evaluation in excess of 20 percent for that disability is 
denied.  

A total disability rating for individual unemployability 
based upon service-connected disabilities is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 17 -


- 1 -


